UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer oNon-Accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 16BClass Outstanding at August 3, 2009 Common Stock, $.01 par value URS CORPORATION AND SUBSIDIARIES This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services and other business trends; potential new project awards and other opportunities; future accounting and actuarial estimates, including our goodwill sensitivity analysis; future income taxes; future stock-based compensation expenses; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future interest and debt payments; future guarantees and contingencies; future capital expenditures and resources; our ability to create and maintain effective cost controls; future dispositions and asset sales; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions.However, such forward-looking statements by their nature involve risks and uncertainties.We caution that a variety of factors, including but not limited to the following, could cause our business and financial results to differ materially from those expressed or implied in our forward-looking statements: economic weakness and declines in client spending; changes in our book of business; our compliance with government contract procurement regulations; impairment of our goodwill; impact of recent liquidity constraints upon us or upon our clients; our leveraged position and the ability to service our debt; restrictive covenants in our 2007 Credit Facility; our ability to procure government contracts; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; availability of bonding and insurance; integration of acquisitions; environmental liabilities; liabilities for pending and future litigation; the impact of changes in laws and regulations; nuclear energy indemnification; a decline in defense spending; industry competition; our ability to attract and retain key individuals; employee, agent or partner misconduct; retirement plan obligations; risks associated with international operations; business activities in high security risk countries; third-party software risks; terrorist and natural disaster risks; our relationships with our labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operations beginning on page 43, Risk Factors beginning on page 76, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets July 3, 2009 and January 2, 2009 2 Condensed Consolidated Statements of Operations and Comprehensive Income Three and six months ended July 3, 2009 and June 27, 2008 33 Condensed Consolidated Statements of Changes in Stockholders’ Equity Six months ended July 3, 2009 and June 27, 2008 4 Condensed Consolidated Statements of Cash Flows Six months ended July 3, 2009 and June 27, 2008 55 Notes to Condensed Consolidated Financial Statements 77 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION: Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 1 Table of Contents PART I FINANCIAL INFORMATION i ITEM 1.FINANCIAL STATEMENTS 2BURS CORPORATION AND SUBSIDIARIES 3BCONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED 4B(In thousands, except per share data) July 3, 2009 January 2, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, including retentions of $46,740 and $51,141, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Prepaid expenses and other assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Book overdrafts $ $ Current portion of long-term debt Accounts payable and subcontractors payable, including retentions of $78,306 and $85,097, respectively Accrued salaries and wages Billings in excess of costs and accrued earnings on contracts Accrued expenses and other Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension, post-retirement, and other benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) URS Stockholders’ equity: Preferred stock, authorized 3,000 shares; no shares outstanding — — Common stock, par value $.01; authorized 200,000 shares; 85,993 and 85,004 shares issued, respectively; and 84,303 and 83,952 shares outstanding, respectively Treasury stock, 1,690 and 1,052 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME - UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended July 3, June 27, July 3, June 27, Revenues $ Cost of revenues ) General and administrative expenses ) Equity in income of unconsolidated joint ventures Operating income Interest expense ) Other income, net (Note 2) — — Income before income taxes Income tax expense ) Net income Noncontrolling interests in income of consolidated subsidiaries, net of tax ) Net income attributable to URS $ Comprehensive income (loss): Net income $ Pension and post-retirement related adjustments, net of tax 43 — 86 — Foreign currency translation adjustments, net of tax 5 Foreign currency translation adjustment due to sale of investment in unconsolidated joint venture, net of tax — — Reclassification of unrealized loss on foreign currency forward contract, net of tax — — — Unrealized gain (loss) on interest rate swaps, net of tax ) Comprehensive income Noncontrolling interests in comprehensive income of consolidated subsidiaries, net of tax ) Comprehensive income attributable to URS $ Earnings per share (Note 1): Basic $ Diluted $ Weighted-average shares outstanding (Note 1): Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 Table of Contents URS CORPORATION AND SUBSIDIARIES 7BCONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY – UNAUDITED B(In thousands, except shares data) Additional Accumulated Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, December 28, 2007 $ $ ) $ Employee stock purchases and exercises of stock options (4 ) — — 32 — — 32 — 32 Stock-based compensation 10 — Tax benefit of stock-based compensation — Foreign currency translation adjustments, net of tax — Interest rate swaps, net of tax — ) — ) — ) Distributions to noncontrolling interests — ) ) Other transactions with noncontrolling interests — Net income — Balances, June 27, 2008 $ $ ) $ Balances, January 2, 2009 $ $ ) $ $ ) $ Employee stock purchases and exercises of stock options 1 — Stock-based compensation 8 — Tax benefit of stock-based compensation — Foreign currency translation adjustments, net of tax — Foreign currency translation adjustment due to sale of investment in unconsolidated joint venture, net of tax — Pension and post-retirement related adjustments, net of tax — 86 — 86 — 86 Interest rate swaps, net of tax — Purchase of treasury stock ) — ) — — — ) — ) Unrealized loss on foreign currency forward contract, net of tax — ) — ) — ) Reclassification of unrealized loss on foreign currency forward contract, net of tax — Distributions to noncontrolling interests — ) ) Other transactions with noncontrolling interests — Net income — Balances, July 3, 2009 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents URS CORPORATION AND SUBSIDIARIES 5BCONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED 6B(In thousands) Six Months Ended July 3, June 27, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation Amortization of intangible assets Amortization of debt issuance costs Loss on settlement of foreign currency forward contract — Net gain on sale of investment in unconsolidated joint venture ) — Normal profit ) ) Provision for doubtful accounts Deferred income taxes Stock-based compensation Excess tax benefits from stock-based compensation ) ) Equity in income of unconsolidated joint ventures, less dividends received ) ) Changes in operating assets, liabilities and other, net of effects of acquisition: Accounts receivable and costs and accrued earnings in excess of billings on contracts ) Prepaid expenses and other assets Investments in and advances to unconsolidated joint ventures ) Accounts payable, accrued salaries and wages and accrued expenses ) Billings in excess of costs and accrued earnings on contracts ) Other long-term liabilities Other assets, net 65 Total adjustments and changes Net cash from operating activities Cash flows from investing activities: Payments for business acquisition — ) Proceeds from disposal of property and equipment, and sale-leaseback transactions Proceeds from sale of investment in unconsolidated joint venture, net of related selling costs — Payment in settlement of foreign currency forward contract ) — Receipt in settlement of foreign currency forward contract — Investments in and advances to unconsolidated joint ventures ) ) Changes in restricted cash ) Capital expenditures, less equipment purchased through capital leases and equipment notes ) ) Purchase of short-term investments ) — Net cash from investing activities ) See Notes to Condensed Consolidated Financial Statements 5 Table of Contents URS CORPORATION AND SUBSIDIARIES 7BCONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (continued)
